SUPPLEMENT DATED SEPTEMBER 10, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY2, 2009, AS REVISED JUNE 1, 2009 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information. Defined terms not otherwise defined in this supplement have the same meaning as set forth in Statement of Additional Information. Effective immediately, the following replaces the “OFFICERS” portion of the “TRUSTEES AND OFFICERS” Table starting on page 2 of the Statement of Additional Information: Name, Address and Date of Birth Position(s) Held with Trust Termof Office* and Length of Time Served Principal Occupation(s) During Past Five Years Numberof Funds in Fund Complex Overseen by Trustee Other Board Memberships Held by Trustee OFFICERS James J. Tracy
